DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendment filed on 12/29/2020.
Claims 22 and 23 have been added.
Claims 1–23 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 13 recite a computer-implemented method and system for supporting medical personnel in examination of a patient by way of at least one examination procedure. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 13 recite, at least in part, a method for supporting medical personnel in examination of a patient by outputting an examination procedure, the method comprising: determining a prevalence value, relating to a diagnosis for a group of people, the patient being classified in the group of people based on first patient data, the first patient data including a first patient property or a first examination result from a first previous examination procedure; generating, evaluation information corresponding to the examination procedure based on the prevalence value and prediction information, the prediction information including at least one of a sensitivity or a specificity of the examination procedure with respect to the diagnosis; and outputting the evaluation information. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. supporting medical personnel in examination of a patient by outputting an examination procedure) and mental processes that can be performed in the human mind (e.g., determining a prevalence value, relating to a diagnosis for a group of people) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and 
The claims and specification recite additional elements including at least one computer processing device that contains memory operable to store computer-executable instructions and at least one processor configured to access the at least one memory and execute the computer-executable instructions, a support system, a computer program and/or an electronically readable data carrier computer, networks, servers, and databases. These elements are broadly recited in the specification at, for example, paragraph [0045] which describes the computer processing device. “For example, when a hardware device is a computer processing device (e.g., a processor, Central Processing Unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a microprocessor, etc.), the computer processing device may be configured to carry out program code by performing arithmetical, logical, and input/output operations, according to the program code. Once the program code is loaded into a computer processing device, the computer processing device may be programmed to perform the program code, thereby transforming the computer processing device into a special purpose computer processing device.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the method for supporting medical personnel in examination of a patient by way of at least one examination procedure in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform evaluation process. Generic computers performing generic computer functions, 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more 
CLAIMS 2-12 and 14-23 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2-12 and 14-23 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-23 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Oved (US 20170269081 A1) in further view of Hohnloser (US 20030065241 A1).

CLAIM 1 & 13– 
Independent claim 13 is substantially the same and thus is rejected for
substantially the same reasons as the first independent claim. Claim 13 additionally recites a first and second database, and processing circuitry, also seen in Oved [0329]-[0331].
A method for supporting medical personnel in examination of a patient by outputting an examination procedure, the method comprising: (Oved [0285] In a specific embodiment, a diagnostic test recommendation for a subject is provided by identifying the infection type (i.e., bacterial, viral, mixed infection or no infection) in the subject according to any of the disclosed methods and recommending a test to determine the source of the bacterial infection if the subject is identified as having a bacterial infection or a mixed infection; or a test to determine the source of the viral infection if the subject is identified as having a viral infection.)
determining a prevalence value, relating to a diagnosis for a group of people, the patient (Oved [0011] According to one aspect of the present invention there is provided a method of determining an infection type in a subject comprising measuring the concentration of a first determinant selected from the group consisting of the determinants which are set forth in Table 1 and a second determinant selected from the group of the determinants which are set forth in Table 2 in a sample derived from the subject, wherein the concentration is indicative of the infection type. These determinants are relating to a diagnosis for a group of people. [0163] "Positive predictive value" or "PPV" is calculated by TP/(TP+FP) or the true positive fraction of all positive test results. It is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0164] "Negative predictive value" or "NPV" is calculated by TN/(TN+FN) or the true negative fraction of all negative test results. It also is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0341] The predictive value of any test depends on the sensitivity and specificity of the test, and on the prevalence of the condition in the population being tested.) being classified in the group of people based on first patient data, the first patient data including a first patient property or a first examination result from a first previous examination procedure (Oved [0451] In this analysis a patient is classified as having a bacterial infection if his CRP levels were higher than 80 .mu.g/ml OR his NGAL levels were higher than 150 ng/ml. Similarly, combining Neopterin (at a selected cutoff of 4 pg/ml) increased the sensitivity of CRP (at the routinely used cutoff of 80 .mu.g/ml) from 0.56 to 0.88 (57% increase; Table 8). In this analysis a patient is classified as having a bacterial infection if his CRP levels were higher than 80 .mu.g/ml or his Neopterin levels were lower than 4 pg/ml. Representing a classification due to the first patient data including a first patient property.)
generating, evaluation information corresponding to the examination procedure based on the prevalence value and prediction information, the prediction information including at least one of a sensitivity or a specificity of the examination procedure with respect to the diagnosis; and (Oved [0341] The predictive value of any test depends on the sensitivity and specificity of the test, and on the prevalence of the condition in the population being tested. This notion, based on Bayes' theorem, provides that the greater the likelihood that the condition being screened for is present in an individual or in the population (pre-test probability), the greater the validity of a positive test and the greater the likelihood that the result is a true positive. Thus, the problem with using a test in any population where there is a low likelihood of the condition being present is that a positive result has limited value (i.e., more likely to be a false positive). Similarly, in populations at very high risk, a negative test result is more likely to be a false negative… [0163] "Positive predictive value" or "PPV" is calculated by TP/(TP+FP) or the true positive fraction of all positive test results. It is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0164] "Negative predictive value" or "NPV" is calculated by TN/(TN+FN) or the true negative fraction of all negative test results. It also is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested.)

Oved does not explicitly teach the below limitations:
However, Hohnloser teaches a method having the limitations of:
outputting the evaluation information  (Hohnloser [Claim 28] wherein a diagnostic test is recommended to the individual in response to the assessed risk.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Shaikh in view of Hohnloser, to output the evaluation information, with the motivation of providing an assessment of the individual under test having a medical outcome within a specified time frame (see Hohnloser [Abstract] …receiving information regarding characteristics of the individual under test, and responsive to the received information, providing an assessment of the individual under test having a medical outcome within a specified time frame.)

CLAIM 2 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 1, wherein the prediction information includes at least one of: a sensitivity value and a specificity value; or ROC curve. (Oved [0166] Often, for binary disease state classification approaches using a continuous diagnostic test measurement, the sensitivity and specificity is summarized by a Receiver Operating Characteristics ( ROC) curve according to Pepe et al., "Limitations of the Odds Ratio in Gauging the Performance of a Diagnostic, Prognostic, or Screening Marker," Am. J. Epidemiol 2004, 159 (9): 882-890, and summarized by the Area Under the Curve (AUC) or c-statistic, an indicator that allows representation of the sensitivity and specificity of a test, assay, or method over the entire range of test (or assay) cut points with just a single value. [0336] By predetermined level of predictability it is meant that the method provides an acceptable level of clinical or diagnostic accuracy. Using such statistics, an "acceptable degree of diagnostic accuracy", is herein defined as a test or assay (such as the test used in some aspects of the invention for determining the clinically significant presence of determinants, which thereby indicates the presence an infection type) in which the AUC (area under the ROC curve for the test or assay) is at least 0.60, desirably at least 0.65, more desirably at least 0.70, preferably at least 0.75, more preferably at least 0.80, and most preferably at least 0.85)

CLAIM 3 & 16 – 
CLAIM 16 is substantially the same and thus are rejected for substantially the same reasons as claim 3.
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 1, wherein the determining a prevalence value determines the prevalence value based on a value for a-the group of people, the group of people being defined by second patient data, the second patient data including a second patient property, a second examination result from a second previous examination procedure, and corresponding prediction information associated with the second previous examination procedure (Oved [0011] According to one aspect of the present invention there is provided a method of determining an infection type in a subject comprising measuring the concentration of a first determinant selected from the group consisting of the determinants which are set forth in Table 1 and a second determinant selected from the group of the determinants which are set forth in Table 2 in a sample derived from the subject, wherein the concentration is indicative of the infection type. [0163] "Positive predictive value" or "PPV" is calculated by TP/(TP+FP) or the true positive fraction of all positive test results. It is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0164] "Negative predictive value" or "NPV" is calculated by TN/(TN+FN) or the true negative fraction of all negative test results. It also is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0341] The predictive value of any test depends on the sensitivity and specificity of the test, and on the prevalence of the condition in the population being tested)

CLAIM 4 & 21 – 
CLAIM 21 is substantially the same and thus are rejected for substantially the same reasons as claim 4.
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 

The method of claim 3, further comprising: determining at least one of the value for the group of people or the prevalence value based on the second patient data, the second patient data corresponding to (i) a plurality of other patients in the group of people or (ii) a plurality of other patients previously subjected to a particular examination procedure for which a ground truth for the diagnosis is derivable; and determining the prediction information corresponding to the examination procedure based on the second patient data. (Oved [0363] In addition to the individual parameter values of one subject potentially being normalized, an overall predictive formula for all subjects, or any known class of subjects, may itself be recalibrated or otherwise adjusted based on adjustment for a population's expected prevalence and mean biomarker parameter values, according to the technique outlined in D'Agostino et al., (2001) JAMA 286:180-187, or other similar normalization and recalibration techniques. Such epidemiological adjustment statistics may be captured, confirmed, improved and updated continuously through a registry of past data presented to the model, which may be machine readable or otherwise, or occasionally through the retrospective query of stored samples or reference to historical studies of such parameters and statistics. [0364] For example, one skilled in the art can generate a function that fits the population mean levels of each determinant as function of age and use it to normalize the determinant of individual subjects levels across different ages. Another example is to stratify subjects according to their age and determine age specific thresholds or index values for each age group independently [0445] For example, Osteopontin is a highly distinctive marker in adults but not in children (FIG. 8A), while NGAL and Neopterin are much more distinctive markers in children than in adults (FIG. 8B-C). For Neopterin, besides the changes in differential expression patterns, the actual cutoffs were changed as well as there was a shift up in Neopterin expression levels in adults (FIG. 8C; mean Neopterin levels in bacterial and viral patients were 5.9 and 8.1 pg/ml respectively in adults and only 2.1 and 5.4 pg/ml respectively in children). Importantly, the differences between accuracy levels in children and adults can lead to a reduced accuracy when considering the entire population (comprised of both children and adults) as it masks the differential expression of one of the age groups. Accordingly, for the determinants presented in Table 5, the AUC of a specific determinant for a specific age group (AUC Adults or AUC Children) was up to 0.33 higher than for the entire population (AUC All; see for example CD95 in which AUC children is 0.73 compared to an AUC of 0.4 for the entire population).

CLAIM 5 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 1, further comprising: generating corresponding evaluation information for at least one future examination procedure in response to the prevalence value exceeding a threshold value. (Oved [0285] In a specific embodiment, a diagnostic test recommendation for a subject is provided by identifying the infection type (i.e., bacterial, viral, mixed infection or no infection) in the subject according to any of the disclosed methods and recommending a test to determine the source of the bacterial infection if the subject is identified as having a bacterial infection or a mixed infection; or a test to determine the source of the viral infection if the subject is identified as having a viral infection. As previously cited, this is done by determining prevalence value exceeding a threshold value. [0451] In this analysis a patient is classified as having a bacterial infection if his CRP levels were higher than 80 .mu.g/ml OR his NGAL levels were higher than 150 ng/ml. Similarly, combining Neopterin (at a selected cutoff of 4 pg/ml) increased the sensitivity of CRP (at the routinely used cutoff of 80 .mu.g/ml) from 0.56 to 0.88 (57% increase; Table 8). In this analysis a patient is classified as having a bacterial infection if his CRP levels were higher than 80 .mu.g/ml or his Neopterin levels were lower than 4 pg/ml.)

CLAIM 6 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 1, wherein the evaluation information includes at least one of:  positive predictive value; or a negative predictive value. (Oved [0163] "Positive predictive value" or "PPV" is calculated by TP/(TP+FP) or the true positive fraction of all positive test results. It is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0164] "Negative predictive value" or "NPV" is calculated by TN/(TN+FN) or the true negative fraction of all negative test results. It also is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested.)

CLAIM 7 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 1, wherein the evaluation information includes at least one recommended examination procedure. (Oved [0285] In a specific embodiment, a diagnostic test recommendation for a subject is provided by identifying the infection type (i.e., bacterial, viral, mixed infection or no infection) in the subject according to any of the disclosed methods and recommending a test to determine the source of the bacterial infection if the subject is identified as having a bacterial infection or a mixed infection; or a test to determine the source of the viral infection if the subject is identified as having a viral infection.)

CLAIM 8 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 7, wherein the evaluation information includes a series of examination procedures; and the method further comprises determining the series of examination procedures based on a boundary condition associated with reliability and at least one of: a reliability of a positive diagnosis, a reliability of a negative diagnosis, 4Atty. Dkt. No. 32860HC-002824-US U.S. Application No. 15/963,395cost-effectiveness, a duration associated with examination procedures among the series of examination procedure. patient (Oved [0011] According to one aspect of the present invention there is provided a method of determining an infection type in a subject comprising measuring the concentration of a first determinant selected from the group consisting of the determinants which are set forth in Table 1 and a second determinant selected from the group of the determinants which are set forth in Table 2 in a sample derived from the subject, wherein the concentration is indicative of the infection type. These determinants are relating to a diagnosis for a group of people. [0163] "Positive predictive value" or "PPV" is calculated by TP/(TP+FP) or the true positive fraction of all positive test results. It is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0164] "Negative predictive value" or "NPV" is calculated by TN/(TN+FN) or the true negative fraction of all negative test results. It also is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0341] The predictive value of any test depends on the sensitivity and specificity of the test, and on the prevalence of the condition in the population being tested.)

CLAIM 9 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 

The method of claim 1, further comprising: performing a calculation or a simulation corresponding to the examination procedure using a mathematical probability model, wherein the generating evaluation information generates the evaluation information, based on a result of the calculation or the simulation (Oved [0011] According to one aspect of the present invention there is provided a method of determining an infection type in a subject comprising measuring the concentration of a first determinant selected from the group consisting of the determinants which are set forth in Table 1 and a second determinant selected from the group of the determinants which are set forth in Table 2 in a sample derived from the subject, wherein the concentration is indicative of the infection type. These determinants are relating to a diagnosis for a group of people. [0163] "Positive predictive value" or "PPV" is calculated by TP/(TP+FP) or the true positive fraction of all positive test results. It is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0164] "Negative predictive value" or "NPV" is calculated by TN/(TN+FN) or the true negative fraction of all negative test results. It also is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0341] The predictive value of any test depends on the sensitivity and specificity of the test, and on the prevalence of the condition in the population being tested.)

CLAIM 10 – 

Oved further discloses a method having the limitations of:
The method of claim 1, wherein the evaluation information includes a list of examination procedures for which the prevalence value exceeds a limit value associated with reliability. (Oved [0055] According to some embodiments, the concentration of the TRAIL is higher than a pre-determined threshold value, a bacterial infection is ruled out for the subject. [0072] According to some embodiments, the method further comprises stratifying the subject according to age and wherein the threshold is an appropriate age dependent threshold. [0102] Whilst further reducing the present invention to practice, the present inventors have now found that for particular determinants, the threshold level for distinguishing between the different types of infections is age dependent. Thus, the present inventors conclude that for those determinants it is important to take into account the age of the tested subject. [0011] According to one aspect of the present invention there is provided a method of determining an infection type in a subject comprising measuring the concentration of a first determinant selected from the group consisting of the determinants which are set forth in Table 1 and a second determinant selected from the group of the determinants which are set forth in Table 2 in a sample derived from the subject, wherein the concentration is indicative of the infection type. These determinants are relating to a diagnosis for a group of people. [0163] "Positive predictive value" or "PPV" is calculated by TP/(TP+FP) or the true positive fraction of all positive test results. It is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0164] "Negative predictive value" or "NPV" is calculated by TN/(TN+FN) or the true negative fraction of all negative test results. It also is inherently impacted by the prevalence of the disease and pre-test probability of the population intended to be tested. [0341] The predictive value of any test depends on the sensitivity and specificity of the test, and on the prevalence of the condition in the population being tested.)

CLAIM 11 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 1, wherein, the generating evaluation information generates the evaluation information, based on availability information associated with the examination procedure. (Oved [0330] A machine-readable storage medium can comprise a data storage material encoded with machine readable data or data arrays which, when using a machine programmed with instructions for using the data, is capable of use for a variety of purposes. Measurements of effective amounts of the biomarkers of the invention and/or the resulting evaluation of risk from those biomarkers can be implemented in computer programs executing on programmable computers, comprising, inter alia, a processor, a data storage system (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. Program code can be applied to input data to perform the functions described above and generate output information. The output information can be applied to one or more output devices, according to methods known in the art. The computer may be, for example, a personal computer, microcomputer, or workstation of conventional design. [0425] Generally, the nomenclature used herein and the laboratory procedures utilized in the present invention include molecular, biochemical, microbiological and recombinant DNA techniques. Such techniques are thoroughly explained in the literature. See, for example, "Molecular Cloning: A laboratory Manual" Sambrook et al., (1989); "Current Protocols in Molecular Biology" Volumes I-III Ausubel, R. M., ed. (1994); Ausubel et al., "Current Protocols in Molecular Biology", John Wiley and Sons, Baltimore, Md. (1989); Perbal, "A Practical Guide to Molecular Cloning", John Wiley & Sons, New York (1988); Watson et al., "Recombinant DNA", Scientific American Books, New York; Birren et al. (eds) "Genome Analysis: A Laboratory Manual Series", Vols. 1-4, Cold Spring Harbor Laboratory Press, New York (1998); methodologies as set forth in U.S. Pat. Nos. 4,666,828; 4,683,202; 4,801,531; 5,192,659 and 5,272,057; "Cell Biology: A Laboratory Handbook", Volumes I-III Cellis, J. E., ed. (1994); "Culture of Animal Cells--A Manual of Basic Technique" by Freshney, Wiley-Liss, N. Y. (1994), Third Edition; "Current Protocols in Immunology" Volumes I-III Coligan J. E., ed. (1994); Stites et al. (eds), "Basic and Clinical Immunology" (8th Edition), Appleton & Lange, Norwalk, Conn. (1994); Mishell and Shiigi (eds), "Selected Methods in Cellular Immunology", W. H. Freeman and Co., New York (1980); available immunoassays are extensively described in the patent and scientific literature, see, for example, U.S. Pat. Nos. 3,791,932; 3,839,153; 3,850,752; 3,850,578; 3,853,987; 3,867,517; 3,879,262; 3,901,654; 3,935,074; 3,984,533; 3,996,345; 4,034,074; 4,098,876; 4,879,219; 5,011,771 and 5,281,521; "Oligonucleotide Synthesis" Gait, M. J., ed. (1984); "Nucleic Acid Hybridization" Hames, B. D., and Higgins S. J., eds. (1985); "Transcription and Translation" Hames, B. D., and Higgins S. J., eds. (1984); "Animal Cell Culture" Freshney, R. I., ed. (1986); "Immobilized Cells and Enzymes" IRL Press, (1986); "A Practical Guide to Molecular Cloning" Perbal, B., (1984) and "Methods in Enzymology" Vol. 1-317, Academic Press; "PCR Protocols: A Guide To Methods And Applications", Academic Press, San Diego, Calif. (1990); Marshak et al., "Strategies for Protein Purification and Characterization--A Laboratory Course Manual" CSHL Press (1996); all of which are incorporated by reference as if fully set forth herein. Other general references are provided throughout this document. The procedures therein are believed to be well known in the art and are provided for the convenience of the reader. All the information contained therein is incorporated herein by reference.)

CLAIM 12 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 1, wherein 5Atty. Dkt. No. 32860HC-002824-US U.S. Application No. 15/963,395 the evaluation information includes an examination protocol matched to the group of people; and the method further comprises at least one of: sending the examination protocol to an examination device, implementing the examination protocol, the examination protocol to be displayed on the examination device. (Oved [0330] A machine-readable storage medium can comprise a data storage material encoded with machine readable data or data arrays which, when using a machine programmed with instructions for using the data, is capable of use for a variety of purposes. Measurements of effective amounts of the biomarkers of the invention and/or the resulting evaluation of risk from those biomarkers can be implemented in computer programs executing on programmable computers, comprising, inter alia, a processor, a data storage system (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. Program code can be applied to input data to perform the functions described above and generate output information. The output information can be applied to one or more output devices, according to methods known in the art. The computer may be, for example, a personal computer, microcomputer, or workstation of conventional design. [0425] Generally, the nomenclature used herein and the laboratory procedures utilized in the present invention include molecular, biochemical, microbiological and recombinant DNA techniques. Such techniques are thoroughly explained in the literature. See, for example, "Molecular Cloning: A laboratory Manual" Sambrook et al., (1989); "Current Protocols in Molecular Biology" Volumes I-III Ausubel, R. M., ed. (1994); Ausubel et al., "Current Protocols in Molecular Biology", John Wiley and Sons, Baltimore, Md. (1989); Perbal, "A Practical Guide to Molecular Cloning", John Wiley & Sons, New York (1988); Watson et al., "Recombinant DNA", Scientific American Books, New York; Birren et al. (eds) "Genome Analysis: A Laboratory Manual Series", Vols. 1-4, Cold Spring Harbor Laboratory Press, New York (1998); methodologies as set forth in U.S. Pat. Nos. 4,666,828; 4,683,202; 4,801,531; 5,192,659 and 5,272,057; "Cell Biology: A Laboratory Handbook", Volumes I-III Cellis, J. E., ed. (1994); "Culture of Animal Cells--A Manual of Basic Technique" by Freshney, Wiley-Liss, N. Y. (1994), Third Edition; "Current Protocols in Immunology" Volumes I-III Coligan J. E., ed. (1994); Stites et al. (eds), "Basic and Clinical Immunology" (8th Edition), Appleton & Lange, Norwalk, Conn. (1994); Mishell and Shiigi (eds), "Selected Methods in Cellular Immunology", W. H. Freeman and Co., New York (1980); available immunoassays are extensively described in the patent and scientific literature, see, for example, U.S. Pat. Nos. 3,791,932; 3,839,153; 3,850,752; 3,850,578; 3,853,987; 3,867,517; 3,879,262; 3,901,654; 3,935,074; 3,984,533; 3,996,345; 4,034,074; 4,098,876; 4,879,219; 5,011,771 and 5,281,521; "Oligonucleotide Synthesis" Gait, M. J., ed. (1984); "Nucleic Acid Hybridization" Hames, B. D., and Higgins S. J., eds. (1985); "Transcription and Translation" Hames, B. D., and Higgins S. J., eds. (1984); "Animal Cell Culture" Freshney, R. I., ed. (1986); "Immobilized Cells and Enzymes" IRL Press, (1986); "A Practical Guide to Molecular Cloning" Perbal, B., (1984) and "Methods in Enzymology" Vol. 1-317, Academic Press; "PCR Protocols: A Guide To Methods And Applications", Academic Press, San Diego, Calif. (1990); Marshak et al., "Strategies for Protein Purification and Characterization--A Laboratory Course Manual" CSHL Press (1996); all of which are incorporated by reference as if fully set forth herein. Other general references are provided throughout this document. The procedures therein are believed to be well known in the art and are provided for the convenience of the reader. All the information contained therein is incorporated herein by reference.)

CLAIM 14 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
A non-transitory computer readable memory- storing a computer program that, when executed by processing circuitry, causes the processing circuitry to carry out the method of claim 1. (Oved [0330] A machine-readable storage medium can comprise a data storage material encoded with machine readable data or data arrays which, when using a machine programmed with instructions for using the data, is capable of use for a variety of purposes. Measurements of effective amounts of the biomarkers of the invention and/or the resulting evaluation of risk from those biomarkers can be implemented in computer programs executing on programmable computers, comprising, inter alia, a processor, a data storage system (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. Program code can be applied to input data to perform the functions described above and generate output information. The output information can be applied to one or more output devices, according to methods known in the art. The computer may be, for example, a personal computer, microcomputer, or workstation of conventional design.)
CLAIM 15 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
A non-transitory electronically readable data carrier- storing that, when executed by processing circuitry, causes the processing circuitry a to carry out the method of claim 1.  (Oved [0330] A machine-readable storage medium can comprise a data storage material encoded with machine readable data or data arrays which, when using a machine programmed with instructions for using the data, is capable of use for a variety of purposes. Measurements of effective amounts of the biomarkers of the invention and/or the resulting evaluation of risk from those biomarkers can be implemented in computer programs executing on programmable computers, comprising, inter alia, a processor, a data storage system (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. Program code can be applied to input data to perform the functions described above and generate output information. The output information can be applied to one or more output devices, according to methods known in the art. The computer may be, for example, a personal computer, microcomputer, or workstation of conventional design. [0331] Each program can be implemented in a high level procedural or object oriented programming language to communicate with a computer system. However, the programs can be implemented in assembly or machine language, if desired. The language can be a compiled or interpreted language. Each such computer program can be stored on a storage media or device (e.g., ROM or magnetic diskette or others as defined elsewhere in this disclosure) readable by a general or special purpose programmable computer, for configuring and operating the computer when the storage media or device is read by the computer to perform the procedures described herein. The health-related data management system used in some aspects of the invention may also be considered to be implemented as a computer-readable storage medium, configured with a computer program, where the storage medium so configured causes a computer to operate in a specific and predefined manner to perform various functions described herein.)

CLAIM 17 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 5, wherein the corresponding evaluation information is specific for the diagnosis (Oved [0011], [0163], [0164], [0341], and [0451] cited above.)

CLAIM 18 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 6, wherein the negative predictive value corresponds to a user selected examination procedure. (Oved [0011], [0163], [0164], [0341], and [0451] cited above.)

CLAIM 19 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 7, wherein the at least one recommended examination procedure includes a series of recommended examination procedures. (Oved [0011], [0163], [0164], [0341], and [0451] cited above.)

CLAIM 20 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of: 
The method of claim 11, further comprising: retrieving the Oved [0011], [0163], [0164], [0341], and [0451] cited above.)

CLAIM 22 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 1, wherein the generating evaluation information generates the evaluation information based on, a first probability that a positive result of the Oved [0011], [0163], [0164], [0341], and [0451] cited above.)

CLAIM 23 – 
Oved in view of Hohnloser discloses a method having the limitations of claim 1. 
Oved further discloses a method having the limitations of:
The method of claim 1, further comprising: causing an imaging device to perform the examination procedure based on the evaluation information. (Oved [0011], [0163], [0164], [0341], and [0451] cited above.)

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Examiner notes when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed 
Claims 1 & 13 recite a computer-implemented method and system for an adherence monitoring system. The claims are directed to a process, which is a statutory category of invention. The claim is then analyzed to determine whether it is directed to a judicial exception. The claimed system describes a series of steps which output evaluation information. Methods of organizing human activity include organizing social interactions between individuals. Mental processes include concepts performed in the human mind, including an observation, evaluation, judgement, or opinion.   Outputting evaluation information which recommends an examination procedure, can be conducted through methods of organizing human activity and mental processes, and is not directly tied to the generically cited computer processor.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claims recite additional limitations of a computer processing device that contains memory operable to store computer-executable instructions and at least one processor configured to access the at least one memory and execute the computer-
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas. As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computing device (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the 
 Applicant’s arguments with respect to claims rejected under 35 USC § 103(a) have been considered but are but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686